NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



WALTER LASSITER, SR.,              )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-4624
                                   )
U.S. BANK TRUST, N.A., AS TRUSTEE  )
FOR LSF9 MASTER PARTICIPATION      )
TRUST; HEIKE LASSITER; ASSOCIATES )
FINANCIAL SERVICES COMPANY OF      )
FLORIDA, INC.; and COQUINA KEY     )
PROPERTY OWNERS ASSOCIATION,       )
INC.,                              )
                                   )
           Appellees.              )
___________________________________)

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Walter Lassiter, Sr., pro se.

Richard S. McIver and H. Michael Muñiz of
Kass Shuler, P.A., Tampa, for Appellee
U.S. Bank.

No appearance for remaining Appellees.

PER CURIAM.

              Affirmed.


NORTHCUTT, SILBERMAN, and ATKINSON, JJ., Concur.